DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on June 23, 2022 is acknowledged.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim et al. (US2011/0224369; “Kim”, cited by applicant).
Regarding claims 1-2, Kim teaches a heat shrinkable film comprises a polyester resin, which film has a heat-shrinkage change per degree Celsius (%/°C) along the main shrinkage direction of 1.5 to 3.0 in the range of 60 °C to 70 °C, 2.5 to 3.5 in the range of 70 °C to 80 °C, 1.0 to 2.0 in the range of 80 °C to 90 °C, and 0.1 to 1.0 in the range of 90°C to 100°C (para [0009] of Kim).  Kim teaches its heat-shrinkable polyester film is prepared by using a polyester resin composition comprising: (i) a dibasic acid component comprising at least 90 mol % of terephthalic acid residue based on 100 mol % of the dibasic acid component; and (ii) a diol component comprising (a) 1 to 20 mol % of diethylene glycol, (b) 5 to 30 mol % of neopentyl glycol, and (c) 50 to 90 mol % of ethylene glycol, based on 100 mol % of the diol component (para [0010] of Kim), which is the same as the polyester resin composition as that of the instant application (see instant specification, para [0020]-[0025], and see instant claim 2). 
Kim does not specifically state the heat shrinkage characteristic of its heat shrinkable film in the specific manner as instantly claimed, i.e., as satisfying the relationships expressed by formula (1) and (2) as so defined in instant claim 1. 
However, because the polyester resin composition of Kim and the instantly claimed polyester resin composition are identical or substantially identical in composition, it is expected that the heat shrinkable film of Kim would possess the same or similar heat shrinkage characteristic as that of the instantly claimed heat shrinkable film, if measured and calculated in the same manner as instantly claimed. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112.
 Regarding claims 6-9, claims 6-9 recite the properties of the instantly claimed shrinkable film, i.e., maximum expansion rate, crystallization, the particular heat shrinkage characteristic. 
Kim does not specifically state the maximum expansion rate, crystallization, and/or the particular heat shrinkage characteristic of its heat shrinkable film in the specific manner as instantly claimed, as in instant claims 6-9.
However, because the polyester resin composition of Kim and the instantly claimed polyester resin composition are identical or substantially identical in composition, it is expected that the heat shrinkable film of Kim would possess the same or similar properties as that of the instantly claimed heat shrinkable film, including maximum expansion rate, crystallization, and the particular heat shrinkage characteristic, if measured and calculated in the same manner as instantly claimed. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1-2 above. 
The limitations of claims 1-2 are taught by Kim as discussed above. 
Regarding claim 3, Kim teaches in its heat-shrinkable polyester film, the content of ethylene glycol is about 50 to 90 mol % (para [0010] of Kim), which range overlaps with the instantly claimed ethylene glycol content range of 50 to 80%; and Kim further teaches that the content of diethylene glycol is about 1 to 20 mol% (para [0010] of Kim), which range overlaps with the instantly claimed diethylene glycol content range of 0 to 20%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
Regarding claim 5, Kim teaches in its heat-shrinkable polyester film, the content of neopentyl glycol is about 10 to 25 mol % (para [0022] of Kim), which range overlaps with the instantly claimed neopentyl glycol content range of 20 to 30%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1-2 above, in view of Okuda et al. (US 6,413,596; “Okuda”). 
The limitations of claims 1-2 are taught by Kim as discussed above. 
Regarding claim 4, Kim teaches its heat-shrinkable polyester film is prepared by using a polyester resin composition comprising a dibasic acid component and a diol component, of which suitable diol component includes about 5 to 30 mol % of neopentyl glycol based on 100 mol % of the diol component (para [0010] of Kim), 
Kim does not specifically teach the inclusion of cyclohexanedimethanol in addition to neopentyl glycol. 
In the same field of heat-shrinkage film, Okuda teaches a heat-shrinkage film of polyester/copolymer polyester resin comprising a dibasic acid component and a diol component (col. 3, lines 14-19, col. 4, lines 23-50).  Okuda teaches that cyclohexanedimethanol is among the known suitable diol component (in addition to neopentyl glycol, ethylene glycol) for making polyester resin (col. 4, lines 23-50).
It would have been obvious to a person of ordinary skill in the art to modify Kim, to select suitable diol components for its polyester resin in view the teachings of Okuda, such as those taught by Okuda including cyclohexanedimethanol and neopentyl glycol, which would have predictably arrived at a satisfactory polyester film. One of ordinary skill would have understood how to modify and choose suitable material for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Absent a showing of criticality with respect to sum amount of % by mole of cyclohexanedimethanol and neopentyl glycol based on the total amount of moles of diol component (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the amount through routine experimentation in order to achieve the desired properties of the polyester film produced, which would have arrived at a workable amount that falls within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YAN LAN/Primary Examiner, Art Unit 1782